DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and/or alternatively under 35 USC 112(a) for failing to satisfy the written description requirement.
Regarding Claim 21 (and dependents), Applicant recites “an independent wireless charging signal provided by a dedicated inductive charging device”. However, to the extent that the instant claim limitation lacks antecedent basis in the instant specification the metes and bounds of what does or does not constitute an “independent” wireless charging signal and a “dedicated” inductive charging device is unclear. 
The ordinary definitions of “independent” are “not subject to control by others : SELF-GOVERNING”, “not affiliated with a larger controlling unit”, “not requiring or relying on something else : not contingent”…etc. It is unclear if Applicant is intending to require that the “wireless charging signal” is provided alone (without any ‘data’ – in contrast to those protocols provided for by Friedman and Wu which provide both wireless data and power, or if Applicant is intended to invoke some other meaning beyond that, i.e. the wireless charging signal is broadcast without ANY influence by a third party device (e.g. the wireless charging signal is not broadcast in response to any request or interrogation by the device to be charged – and is not influenced by whether the device is introduced or removed from proximity with the inductive charging – i.e. the wireless charging signal is a one-way signal that is ALWAYS broadcast irrespective of whether a device to be charged is present and the charging signal is not reduced or influenced by the charge state of the device being charged).
The ordinary definitions of “dedicated” are “devoted to a cause, ideal, or purpose : ZEALOT”, “given over to a particular purpose”. It is unclear if Applicant is intending to indicate that the wireless charging device is DEDICATED to only providing wireless charging signals (in contrast to the devices of Friedman and Wu which provide wireless charging and data transmission via the same signal) or DEDICATED should be reflective of the wireless charging device being locked to the device to be charged (i.e. the wireless charging device is ONLY useful for charging the particular device and cannot be used to charge any other device).
The discussion of the specific nature of the wireless charging device (as well as the specific nature of the signal itself) is very limited such that the instant disclosure is unable to give any clues or suggestions as to the precise scope of the offending claim limitations. To this extent Examiner submits that it is also impossible to determine compliance of the instant claim limitations with the written description requirement under 35 USC 112(a), first paragraph. Specifically, (Par. 34) describes a “handshake” protocol, which is suggestive that the inductive signal is not a “dumb” signal, but rather involves some degree of data exchange, although such a handshake signal may or may not be a separate waveform which is suitable for ONLY data, however this still suggests that the wireless charging signal exhibits some degree of dependency and therefore is not “independent” (at least not without further characterization of the metes and bounds of “independent” in the specification). Furthermore, it is unclear whether this “handshake” protocol is what makes the device “dedicated” or if this limitation requires a “secret handshake” whereby encryption keys are exchanged to ensure that only approved devices can make use of the charger.
Regarding Claims 32 (and dependents), Applicant recites the limitation “preprogrammed operating command” and “default function”. However, to the extent that these terms do not appear in the specification in any context the metes and bounds of the limitations are unclear and written description support to limit the commands/functions in such a manner is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, 29-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of U.S. Publication No. 2013/0317837 (“Ballantyne”).
Regarding Claims 21 and 32, O’Connor discloses a user-wearable (see 100; Fig. 1A) infusion pump (102, 302, 304), comprising:
a reservoir configured to contain a medicament (Par. 14); 
a drive mechanism configured to facilitate delivery of the medicament to a user (Par. 14 – RE: the “pump” apparatus, per se, i.e. the mechanism which mechanically affects delivery); 
a rechargeable battery configured to be charged wirelessly (Par. 14, 44);
an input button (Par. 45); and 
a processor (Par. 11, 16) functionally linked to the input button and configured to receive input for control of functions of the user-wearable infusion pump in response to input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53), 
wherein the processor is configured to: 
detect an input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53); and
cause a first, preprogrammed command to provide a first default function in response to the input ((Abstract; Par. 12, 39, 40, 46, 47, 53).
	O’Connor discloses the invention substantially as claimed except that the processor is configured to further determine at a time that the input was received from the input button whether or not an independent wireless charging signal provided by a dedicated inductive charging device was or was not being received by the user-wearable infusion pump and determine whether the perform the first function (in the absence of the wireless charging signal) or perform a second function, different from the first function, BECAUSE the wireless charging signal is present. Specifically, O’Connor describes a number of situational commands which can be performed in response to the input button, but fails to disclose any commands which are responsive to the determination of a wireless charging signal (see e.g. Par. 20, 21, 22, 25, 29, 39, 46).
	Examiner first notes that the specifically enumerated commands in O’Connor should be considered exemplary, not exhaustive, whereby the device can employ any command responsive to the input button which would have been obvious for the skilled artisan. For example, Ballantyne discloses a related medical pump (Par. 44) which is configured to, while charging, perform operations including upload/download data, synchronize, download and install system/software updates (Par. 486) wherein charging may be performed wirelessly by an inductive wireless charging device (Par. 485, 696, 699), wherein the device determines the presence of wireless charging via handshake (Par. 807) wherein, at least, some of such commands (e.g. “download updates”) requires user selection via the pump interface (Par. 486). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of O’Connor to perform, when confirmed to be connected to a wireless charging station, a docking procedure which includes, inter alia, determination of a system update and requires user confirmation at the pump to confirm the application of the system update (i.e. a second preprogrammed command, to perform different default function from the first function – e.g. bolus confirmation of O’Connor), as disclosed by Ballantyne, in order to allow the software/firmware of the pump to be updated while power is being supplied via an inductive wireless charging signal thereby ensuring that the system update is not interrupted by a lower power event thereby corrupting or damaging the install and thereby interfering with or “bricking” the operation of the infusion pump.
Regarding Claim 22 and 33, O’Connor discloses the invention substantially as claimed except for explicitly reciting that the “button” is “a single button”. Examiner notes that O'Connor only recites “a button” or “the button” in the singular, never the plural, strongly implying that only a single button is present (see Par. 39, 45, 46, 53). Examiner submits that such grammar can be used as evidence to characterize the invention of O'Connor as a single button operation infusion pump. Furthermore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor as a single button device (supplying only the one specifically disclosed button) as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since only a single button (and its function) are described by O’Connor, elimination of any second buttons (not described) would be obvious as no function is given to any hypothetical second button. Lacking any disclosure to a second button (and disclosure of any function associated with a second button) providing the device including only the disclosed button would be clearly obvious.
Regarding Claims 23 and 34, O’Connor explicitly illustrates the pump to not include a display screen (see Fig. 1-3B). However, O’Connor never explicitly recites that the pump positively excludes the presence of a screen, only disclosing that “a visual display” (Note not necessarily a screen) is optional (see Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor without a display screen, allowing other recited structures to serve as the output device (e.g. a speaker, a vibration generator, electrodes, or lights; see Par. 45), as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claims 24 and 35, O’Connor discloses the processor is further configured to wirelessly communicate (124, 126) pump information to a separate device for display on the separate device (see e.g. 116, 112; Fig. 1B; Par. 29).
Regarding Claims 25 and 36, O'Connor discloses that the pump may include an indicator light (Par. 45, 53).
Regarding Claims 26/37 and 27/38, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above).
	Regarding Claim 29 and 40, O’Connor (as modified in view of Ballantyne – see above) obviates the implementation of an inductive wireless charging signal, i.e. a specific well-known species within the genus identified by O’Connor to obtain a predictable and expected outcome.
	Regarding Claims 30 and 41, O’Connor describes that the first function may include a medicament delivery operation with the user-wearable pump (see e.g. Par. 39).
	Regarding Claims 31 and 42, O’Connor, as modified in view of Ballantyne, provides for the second function to be inclusive of initiating a software update protocol (see above).

Claim(s) 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of U.S. Publication No. 2013/0317837 (“Ballantyne”) as applied above, and further in view of U.S. Publication No. 2014/0175682 (“Johnson”)
Regarding Claims 28 and 39, O’Connor discloses the invention substantially as claimed except that the indicator light is illuminated differently to differentiate between the execution of the first function and the second function. However, Johnson discloses a related medical device (RE: a pump) likewise having an indicator light (Par. 62), the light being illuminated to indicate operation of different commands of the device (Par. 63) wherein the light may be differently illuminated (e.g. color or pattern; Par. 63) depending on the specific command/function being performed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the indicator light of the invention of O’Connor to distinctly illuminate depending on the confirmed function, as disclosed by Johnson, in order to convey additional information to the user in the form of a user comprehendible code unique to the specific function command thereby permitting the user to visually confirm proper execution of the device.

Claim(s) 21-22, 25-27, 29-33, 36-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of  U.S. Publication No. 2017/0179749 (“Mansour”).
Regarding Claims 21 and 32, O’Connor discloses a user-wearable (see 100; Fig. 1A) infusion pump (102, 302, 304), comprising:
a reservoir configured to contain a medicament (Par. 14); 
a drive mechanism configured to facilitate delivery of the medicament to a user (Par. 14 – RE: the “pump” apparatus, per se, i.e. the mechanism which mechanically affects delivery); 
a rechargeable battery configured to be charged wirelessly (Par. 14, 44);
an input button (Par. 45); and 
a processor (Par. 11, 16) functionally linked to the input button and configured to receive input for control of functions of the user-wearable infusion pump in response to input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53), 
wherein the processor is configured to: 
detect an input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53); and
cause a first preprogrammed command to execute a first default function in response to the input ((Abstract; Par. 12, 39, 40, 46, 47, 53).
	O’Connor discloses the invention substantially as claimed except that the processor is configured to further determine at a time that the input was received from the input button whether or not an independent wireless charging signal provided by a dedicated inductive charging device was or was not being received by the user-wearable infusion pump and determine whether the perform the first function (in the absence of the wireless charging signal) or perform a second function, different from the first function, BECAUSE the wireless charging signal is present. Specifically, O’Connor describes a number of situational commands which can be performed in response to the input button, but fails to disclose any commands which are responsive to the determination of a wireless charging signal (see e.g. Par. 20, 21, 22, 25, 29, 39, 46).
	Examiner first notes that the specifically enumerated commands in O’Connor should be considered exemplary, not exhaustive, whereby the device can employ any command responsive to the input button which would have been obvious for the skilled artisan. Mansour discloses a device (102) with an inductively, wirelessly rechargeable battery (Par. 20) wherein when the device is placed on an inductive charging device (106) the system determines the receipt of a wireless charging signal and when a button of the device is pressed it will display battery charge information, for example a percentage of the battery being charged (Par. 16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of O’Connor to perform a second preprogrammed command to execute a second, default function of displaying the battery charge level/state (a function different from the bolus delivery confirmation first function), when the button is pressed during wireless, inductive charging, as disclosed by Mansour, in order to allow the user to initiate battery level display while charging such that a constant-on recharge light does not disrupt/distract the user when battery level display is not desired.
Regarding Claim 22 and 33, O’Connor discloses the invention substantially as claimed except for explicitly reciting that the “button” is “a single button”. Examiner notes that O'Connor only recites “a button” or “the button” in the singular, never the plural, strongly implying that only a single button is present (see Par. 39, 45, 46, 53). Examiner submits that such grammar can be used as evidence to characterize the invention of O'Connor as a single button operation infusion pump. Furthermore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor as a single button device (supplying only the one specifically disclosed button) as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since only a single button (and its function) are described by O’Connor, elimination of any second buttons (not described) would be obvious as no function is given to any hypothetical second button. Lacking any disclosure to a second button (and disclosure of any function associated with a second button) providing the device including only the disclosed button would be clearly obvious.
Regarding Claims 25 and 36, O'Connor discloses that the pump may include an indicator light (Par. 45, 53).
Regarding Claims 26/37 and 27/38, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above).
Regarding Claim 29 and 40, O’Connor (as modified in view of Mansour – see above) obviates the implementation of an inductive wireless charging signal, i.e. a specific well-known species within the genus identified by O’Connor to obtain a predictable and expected outcome.
Regarding Claims 30 and 41, O’Connor describes that the first function may include a medicament delivery operation with the user-wearable pump (see e.g. Par. 39).
Regarding Claims 31 and 42, Examiner submits that O’Connor, as modified by Mansour, to define a second function which comprises checking and displaying the charge level may be considered a “test routine” of the pump, whereby the processor undergoes a battery status check – a subspecies of “test routine”.

Claim(s) 23, 24, 27, 28, 34, 35, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of  U.S. Publication No. 2017/0179749 (“Mansour”) as applied above, and further in view of U.S. Publication No. 2013/0042865 (“Monsees”).
Regarding Claims 23 and 34, O’Connor explicitly illustrates the pump to not include a display screen (see Fig. 1-3B). However, O’Connor never explicitly recites that the pump positively excludes the presence of a screen, only disclosing that “a visual display” (Note not necessarily a screen) is optional (see Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor without a display screen, allowing other recited structures to serve as the output device (e.g. a speaker, a vibration generator, electrodes, or lights; see Par. 45), as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
However, to the extent that Mansour does not disclose any particular means for affecting display of the battery level other than a display “screen” the following is presented. Monsees discloses a rechargeable medical device (100, 200, 300) comprising a single button (102, 302) and an LED light (with no display screen), whereby the LED light can be situationally commanded to display the battery charge state/level as a series of flashes and colors (Par. 68 and 87). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the LED(s) of the modified invention of O’Connor to be used to convey the battery charge state and not a “display screen”, as disclosed by Monsees, in order to avoid the expense of including an irrelevant display screen when the explicitly supplied LED(s) of O’Connor can accomplish the same function.
Regarding Claims 24 and 35, O’Connor discloses the processor is further configured to wirelessly communicate (124, 126) pump information to a separate device for display on the separate device (see e.g. 116, 112; Fig. 1B; Par. 29).
Regarding Claims 27/38 and 28/39, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above). Furthermore, modification of the indicator light(s) in view of Monsees, as directed above, provides for clear indication as the performance of the second function, i.e. the battery check – whereby such an indication is clearly a “differently” illuminated indicator from that used for the first function.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the sake of prosecution, it will be presumed that the provided amendments to the claims suitable define and distinguish over modification of O’Connor to provide a combined wireless power and data transmission protocol whereby when no wireless power/data signal is detected the device will search for a device with which the pair while if the wireless power/data signal is present it indicates that the device is paired and therefore can execute a variety of secondary commands. However, to the extent that the claims still require amendment to more clearly dictate the metes and bounds of the new limitations Examiner reserves the right to revisit the prior combination of references as needed.
The instant rejection, while still relying on O’Connor obviates modifications thereto which alter the operation of the single input button dependent on the state of the device being charged – i.e. Ballantyne obviates the providing of a wireless charging dock which initiates functions for confirmation by the user including a system/software update and Mansour obviates the providing of a wireless charging dock which initiates a battery display function such that a user can confirm the charging state of the device while charging thereby determining when the device can be removed from the charger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/18/2022